NUMBER 13-13-00500-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


GREGORY FONSECA,                                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                  On appeal from the 2nd 25th District Court
                        of Gonzales County, Texas.


                             ORDER TO FILE BRIEF

      Before Chief Justice Valdez and Justices Perkes and Longoria
                            Order Per Curiam

        This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on May 23,

2014. The State has previously requested and received two prior extensions of time to

file the brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before August 22, 2014. NO FURTHER EXTENSIONS

WILL BE GRANTED IN THIS MATTER.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of July, 2014.




                                             2